DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limiations:
A luminaire comprising a surface tile and a lighting device, the lighting device being arranged proximal to an edge of the surface tile, and the surface tile having a surface area of equal to or greater than 1 m2 , wherein the lighting device comprises: - a light guide having an elongate surface arrangement extending between opposing end surfaces, and - a light source at one of the end surfaces of the light guide and arranged to emit its luminous output into the light guide through said end surface, wherein the elongate surface arrangement of the light guide comprises a first surface portion and an opposing second surface portion, wherein the first surface portion comprises a first light out coupling structure and a second light out coupling structure spatially separated from each other, each extending in the elongation direction of the elongate surface arrangement, wherein the first light out coupling structure is dimensioned to generate a first illumination profile from the second surface portion that has a first angular distribution, wherein the second light out coupling structure is dimensioned to generate a second illumination profile from the second surface portion that is spatially distinct to the first illumination profile and has a second angular distribution, and wherein the first illumination profile and the second illumination profile are projected across the surface area of the surface tile .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANABEL TON/Primary Examiner, Art Unit 2875